 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00127 WBS
12                                 Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                         SENTENCING; [PROPOSED] ORDER
13                          v.
14   ADEDAYO AGBAYEWA,
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status conference as to setting sentencing dates

21 on March 11, 2019.

22          2.      By this stipulation, the parties now move to continue the status conference for setting

23 sentencing dates until March 9, 2020 at 9:00 a.m.

24          3.      The parties agree and stipulate that this continuance will provide both parties additional

25 time to prepare for sentencing by, inter alia, researching issues pertinent to making a recommendation to

26 the Court for a proposed sentence. The government has filed a related case order in this matter
27 regarding three defendants in a case involving extradition proceedings that are ongoing, and therefore

28 the parties believe that good cause exists for continuing the status hearing in this matter.

      STIPULATION AND [PROPOSED] ORDER REGARDING          1
30    CONTINUANCE
 1        IT IS SO STIPULATED.

 2

 3 Dated: March 7, 2019                                 MCGREGOR W. SCOTT
                                                        United States Attorney
 4

 5                                                      /s/ MATTHEW M. YELOVICH
                                                        MATTHEW M. YELOVICH
 6                                                      Assistant United States Attorney
 7

 8 Dated: March 7, 2019                                 /s/ PETER KMETO
                                                        PETER KMETO
 9
                                                        Counsel for Defendant
10                                                      ADEDAYO AGBAYEWA

11

12

13

14                                                ORDER

15        IT IS SO ORDERED.

16        Dated: March 11, 2019

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING     2
30   CONTINUANCE
